Citation Nr: 1313672	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  12-24 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to the Veteran's service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1956 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that service connection for a left knee disability was denied on a direct basis in January 1995.  In its December 2011 rating decision, the RO indicated that because the Veteran had presented a claim based on a new theory of entitlement, new and material evidence would not be required to reopen the previously denied claim.  However, the U.S. Court of Appeals for Veterans Claims (Court) has clarified that an appellant's alternate theories of entitlement to service connection for a single disability are encompassed within a single claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008); see also Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA must fully and sympathetically develop a Veteran's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  As such, the Board has characterized the issues on appeal as a petition to reopen the previously denied claim of entitlement to service connection for a left knee disability, and in light of its reopening of the claim, entitlement to service connection for the same.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In January 1995 the RO denied service connection for a left knee disability.

2.  The evidence received since the January 1995 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d) , 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disability; accordingly, no further discussion of the VCAA is necessary with respect to this claim.


Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for a left knee disability was denied in January 1995.  The RO indicated that the Veteran had failed to furnish any medical evidence of the claimed condition and denied service connection on the basis that the claimed condition was not shown by the evidence of record.

The evidence of record at the time of the January 1995 rating decision included service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's left knee.  

The report of an October 1966 VA examination does not mention the Veteran's left knee.  

The report of an October 1975 VA examination includes an X-ray report.  The Veteran's left knee was normal for his age.  Physical examination revealed normal range of motion with no effusion or tenderness.  Nevertheless, the examiner indicated a diagnosis of degenerative joint disease of the left knee.  

The Veteran filed a claim for service connection in July 1994 for a left knee disability.  No medical evidence was submitted in connection with the claim.  The RO determined in the January 1995 decision that the evidence did not show a current disability.  The Veteran did not appeal the determination by filing a notice of disagreement nor did he submit any new and material evidence within one year of the decision and the decision is thus final.  38 C.F.R. §§ 3.156(b), 20.201 (2012).  Since the January 1995 rating decision, evidence added to the record includes that showing a current diagnosis referable to the Veteran's left knee.  A July 2007 report by a private physician indicates severe degenerative changes of the patellofemoral joint and medial compartment.  As such, the Board finds that the defect existing at the time of the January 1995 rating decision is cured, and the claim may be reopened.

The reopened claim will be addressed in the REMAND which follows.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a left knee disability is granted.


REMAND

The Veteran seeks service connection for his left knee disability on the basis that it is related to his service-connected right knee disability.  Specifically, he has asserted that his left knee disability was aggravated by the service-connected right knee disability.  The claims file reflects a diagnosis of degenerative joint disease of the left knee as early as October 1975.  Notably, at that time, the diagnosis referable to the Veteran's right knee was postoperative residual injury with relaxation of the collateral and cruciate ligaments and degenerative joint disease.

Private treatment records note that the Veteran was involved in a motor vehicle accident in 2006, and had left knee pain subsequent to that accident.  In July 2007, the Veteran underwent total knee replacement on the left; he underwent knee replacement on the right in November 2007.

On VA examination in October 2011 degenerative joint disease of the left knee was diagnosed.  The examiner indicated that it appeared to be the result of advanced age.  He stated that the left was not aggravated by the right because both knees had been replaced and looked good.  In a November 2011 addendum, he reiterated his belief that the left knee osteoarthritis was a result of the aging process as well as traumatic arthritis that occurred in 2006 from a motor vehicle accident.  He further stated that the preexisting left knee condition was not aggravated beyond its natural progression based on the fact of X-ray evaluations.  The Board has carefully reviewed the statements of this VA examiner and finds that they do not offer sufficient rationale for the conclusion that there is no relationship between the right and left knee disabilities.  As such, the examination report and addendum are not adequate for the purpose of deciding the Veteran's claim, and a new examination must be conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, once VA has provided a claimant with an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)  

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran identify any additional medical records, not already associated with the claims file or e-file, that are relevant to his claim.  Request that the Veteran complete and return any necessary authorization forms.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the development directed in paragraph 1, schedule the Veteran for a VA examination by an examiner with the requisite expertise to address the etiology of the Veteran's left knee disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  

a.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left knee disability is related to active service.

b.  The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left knee disability was caused by the Veteran's service-connected right knee disability.

c.  Finally, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left knee disability was aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected right knee disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee disability.

The examiner's attention is directed to a VA examination report dated in October 1975 which indicated that the Veteran noticed symptoms in his left knee which were similar to the right knee.  The Veteran attributed the symptoms to the shifting of his weight to the left side due to the right knee disability.  The examiner noted the presence of a definite limp.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner is asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined, such as the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


